Mr. Justice Baker delivered the opinion of the court. This was a common law writ of certiorari issued by the Superior Court to quash the proceedings of the State Board of Examiners of Architects revoking the license of petitioner Kaeseberg. The statute creating said Board empowers it to grant licenses to persons to practice architecture, which shall remain in force until revoked as therein provided, and further provides that, “Any license so granted may be revoked by unanimous vote of the State Board of Examiners of Architects for gross incompetency or recklessness in the construction of buildings or for dishonest practices on the part of the holder thereof; but before any license shall be revoked such holder shall be entitled to at least twenty days’ notice of the charge against him and of the time and place of hearing, etc.” This section specifies the causes for which licenses may be revoked, and they cannot be revoked for any other cause. The following was the citation served on Kaeseberg : “March 25th, 1909. Mr. Frank Kaeseberg, 764 Sheffield Avenue. Chicago, Illinois. Dear Sir : By order of the Legal Committee of the Illinois State Board of Examiners of Architects, and by authority granted by law to said Board, you are hereby cited to appear before the Illinois State Board of Examiners of Architects on Friday, the 16th day of April, 1909, at 11 o’clock in the forenoon of that day at its Board Booms 1112 Chamber of Commerce Building in the City of Chicago, then and there to answer to and defend yourself against such evidence as may be presented, showing you guilty of dishonest practices by the holder of a license to practice the profession of architecture in the State of Illinois. The evidence to be presented will have special reference to your conduct in placing your oficial seal on the plans for a building to be erected at the northeast corner of 71st Street and Stewart Avenue; also bounded on one side by the right of way of the Chicago, Bock Island & Pacific B. B.; said plans having been made by one Edward Shank residing at 2734 Forest Avenue, and doing business at 108 LaSalle Street in the City of Chicago or by some person in his employ or acting under his direction. Said plans were offered to the Commissioner of Buildings of the City of Chicago for approval between March 16th and March 19th, 1909, and were rejected by the Commissioner of Buildings because they had not been made by a licensed architect and were returned to said Commissioner of Buildings on the following day bearing the seal of Frank Kaeseberg, licensed architect; also bearing the name of Edward Shank imprinted in the blue prints which were offered for approval; the purpose for which the seal of said Kaeseberg was placed thereon being to enable the Shank Company, Contractors, or Harvey T. Weeks, Jr., said to be the owner of the said land upon which said building is to be erected, to obtain a permit from the Building Commissioner for the erection of said building. You will have the privilege to be heard in person or by counsel in open public trial, and will be entitled to the subpoenas of the Board for your witnesses as provided in Section 10 of the act, by which this Board is constituted. By order of the Legal Committee. (Signed) Peter B. Wight, Secretary.” Considering this citation as appellant contends it should be considered, as containing the charges and specifications, the question is presented whether the conduct with which Kaeseberg was thereby charged can be held to be “dishonest practices” on his part within the meaning of the words as used in the statute. The dictionary definition of “practices” is, “Asucesssion of acts of a similar kind or in a like employment;” of “practice” is, “Frequent, repeated or customary action; a succession of acts of a similar kind.” In granting to the Board power to revoke a license for “dishonest practices,” we cannot think that it was the intention of the Legislature to grant to the Board power to revoke a license for a single dishonest act. The only act with which Kaeseberg was charged by the citation was that he placed his official seal on certain plans made by Edward Shank or some one in his employ, which were presented to the Building Commissioner of °Chicago to obtain a permit for the erection of the building. We do not think that the acts which Kaeseberg was by the citation alleged to have committed can be held to be “dishonest practices” within the meaning of the statute, first, because the commission of a single act does not amount to or constitute “practices” or “practice,” and the allegation that a person committed a single act is not sufficient to support a charge that he is guilty of specified “practices” or “practice;” and, second, because the acts and conduct with which Kaeseberg was charged are not sufficient to show that his act in putting his seal on the plans in question was a “dishonest” act. There is no allegation of any intent to defraud or deceive, or that Kaeseberg was not entirely familiar with the plans in question, ox that the same were not made under his supervision, and we are unable to see in the facts alleged any indication that he was dishonest. At the hearing the Superior Court held that the order revoking the license should be set aside and entered an order quashing and setting aside the order of the Board revoking said license, and in that result we are disposed to concur. The judgment will therefore be affirmed. Affirmed.